Citation Nr: 1044066	
Decision Date: 11/23/10    Archive Date: 12/01/10

DOCKET NO.  08-14 641	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for a bilateral foot 
disability, claimed as jungle rot.  

2.  Entitlement to service connection for a psychiatric disorder, 
to include posttraumatic stress disorder (PTSD) and depression.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. Robben, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1968 to March 
1971.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from June 2007 and November 2008 rating decisions issued 
by the Department of Veterans Affairs (VA) Regional Office (RO) 
in Louisville, Kentucky, which, in pertinent part, denied 
entitlement to service connection for PTSD and service connection 
for jungle rot, both feet.

The Veteran provided testimony before the undersigned at the RO 
in September 2010.  A transcript is of record.  

The Court has held that when a claimant makes a claim, he is 
seeking service connection for symptoms regardless of how those 
symptoms are diagnosed or labeled.  Clemons v. Shinseki, 23 Vet. 
App. 1 (2009) (claim for benefits based on PTSD encompassed 
benefits based on other psychiatric disabilities).  Therefore, 
despite the fact the issue of service connection for depression 
has not been developed by the RO, the Board construes the 
Veteran's claim for PTSD as encompassing entitlement to service 
connection for a psychiatric disability, to include PTSD and 
depression, regardless of the precise diagnosis. 

The issue of entitlement to service connection for a psychiatric 
disability, to include PTSD and depression, is addressed in the 
REMAND portion of the decision below and is REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.



FINDING OF FACT

The Veteran has a recurring bilateral foot disability, diagnosed 
as tinea, which began in active service and has continued since.


CONCLUSION OF LAW

A bilateral foot disability was incurred in active service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2010) redefined VA's duty to assist a Veteran in the development 
of a claim.  VA regulations for the implementation of the VCAA 
were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2010).

The VCAA is not applicable where further assistance would not aid 
the appellant in substantiating his claim.  Wensch v. Principi, 
15 Vet App 362 (2001); see  
38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide 
assistance "if no reasonable possibility exists that such 
assistance would aid in substantiating the claim"); see also 
VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (holding that the 
notice and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice and 
assistance).  In view of the Board's favorable decision in this 
appeal, further assistance is unnecessary to aid the Veteran in 
substantiating his claim.




Legal Criteria- Service Connection

Service connection will be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a). 

Establishing service connection generally requires (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 
(Fed. Cir. 2004); see Caluza v. Brown,  
7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 
253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing 
the second and third Shedden/Caluza elements is through a 
demonstration of continuity of symptomatology.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007); see Savage 10 Vet. App. 488, 
495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 
(1999).  Continuity of symptomatology may be established if a 
claimant can demonstrate  
(1) that a condition was "noted" during service; (2) evidence of 
post-service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 
Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that 
VA give "due consideration" to "all pertinent medical and lay 
evidence" in evaluating a claim for disability or death 
benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The Federal Circuit has held that "[l]ay evidence can be 
competent and sufficient to establish a diagnosis of a condition 
when (1) a layperson is competent to identify the medical 
condition, (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms at 
the time supports a later diagnosis by a medical professional." 
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see 
also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) 
("[T]he Board cannot determine that lay evidence lacks 
credibility merely because it is unaccompanied by contemporaneous 
medical evidence").

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must determine 
whether such evidence is also credible.  See Layno v. Brown, 6 
Vet. App. 465, 469 (1994) (distinguishing between competency ("a 
legal concept determining whether testimony may be heard and 
considered") and credibility ("a factual determination going to 
the probative value of the evidence to be made after the evidence 
has been admitted").

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).

Analysis

The Veteran contends that he incurred a bilateral foot 
disability, which he described as jungle rot, while on active 
duty in the Republic of Vietnam.  

VA medical center (VAMC) treatment records demonstrate diagnosis 
and treatment for both tinea and onychomycosis bilaterally.  A 
July 2009 VAMC record includes the assessment of extensive 
bilateral tinea, to include onychomycosis.  Therefore, the first 
element of service connection-a current disability-is 
satisfied.  

During the September 2010 Board hearing and in statements 
submitted in support of the claim, the Veteran has consistently 
described symptoms of burning, cracked, itching and bleeding skin 
on his feet, which began in service and have continued since.  He 
stated that during service he frequently had to go through rivers 
and swamps, resulting in wet feet and boots, and that he used 
over-the-counter powder in service and bleach after service to 
treat his symptoms.  

The Veteran is competent to report the symptoms he's personally 
experienced and when such symptoms began.  See Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Barr v. 
Nicholson, 21 Vet. App. 303 (2007.); see also Falzone v. Brown, 8 
Vet. App. 398, 405 (1995).  His statements that symptoms began 
during service and have continued since have been consistent and 
are credible.  They are, therefore, sufficient to establish the 
incurrence of a bilateral foot disability during service and 
continuity of symptomatology extending from the time of the 
incurrence in service to the present.  

While the Veteran has not been afforded a VA examination and has 
not submitted a medical opinion asserting a link between his 
current disability and service, confirming a nexus is not 
required for the grant of service connection where, as in this 
case, there is competent and credible evidence of a continuity of 
symptomatology since service.  Davidson v. Shinseki, 581 F.3d 
1313 (Fed. Cir. 2009).  

Resolving all doubt in the Veteran's favor, the Board finds that 
service connection is warranted for a bilateral foot disability.  
38 U.S.C.A. § 5107(b) (West 2002).  


ORDER

Service connection for a bilateral foot disability is granted.  




REMAND

The Veteran contends that he incurred PTSD during service in 
Vietnam.  He and his wife have described symptoms such as 
hyperstartle reaction, nightmares, irritability, sleep 
disturbance, depression, and crying spells in statements 
submitted in connection with this claim as well as to VAMC 
treatment providers.  A January 2007 VAMC treatment note shows a 
positive PTSD screen and a July 2010 letter from the Veteran's 
Licensed Master Social Worker stated that the Veteran was being 
treated for symptoms consistent with a diagnosis of PTSD.  VAMC 
treatment notes also document a diagnosis of depression.  

The Veteran received a VA examination in April 2009 where 
depressive disorder, not otherwise specified, was diagnosed.  The 
examiner stated that the Veteran did not have symptoms which met 
the criteria for a diagnosis of PTSD, both by interview and by 
medical record review.  In a May 2009 addendum, the examiner 
stated that depression was not due to or aggravated by service as 
35 years had elapsed between the Veteran's service and the onset 
of his symptoms.  

The Board notes that while a prolonged period of time without 
medical complaint can be considered as evidence against a claim, 
it by itself is not dispositive on the issue of etiology and 
cannot be the sole reason for a sufficient etiology opinion.  See 
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

The symptoms described by the Veteran and his wife were not 
discussed or mentioned in the VA examination report or addendum.  
The examiner did not specify which symptoms or criteria for PTSD 
the Veteran did not meet.  Moreover, the Veteran reported in a 
June 2009 statement that the examiner failed to mention that he 
had self-medicated himself with alcohol for 35 years to help deal 
with his memories of Vietnam.  The Veteran asserted that the VA 
examiner failed to take his statements into consideration.  

The Court has held that an examination is inadequate where the 
examiner formulates an opinion without considering the Veteran's 
statements.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  
Furthermore, an examination is inadequate where the examiner does 
not review the medical history and provide a factually accurate 
rationale for the opinions provided in the examination report.  
Nieves-Rodriquez v. Peake, 22 Vet. App. 295, 303-4 (2008).  

Given the fact that the symptoms described through lay testimony 
and noted in medical records were not discussed in the VA 
examination report, and given the fact that the examiner did not 
provide a rationale for the opinion that the Veteran's symptoms 
did not meet the criteria for a diagnosis of PTSD, the Board 
finds that a new VA examination is warranted to determine whether 
any psychiatric disorder, including PTSD and depression, is 
etiologically related to service.  

In regard to PTSD, VA has amended its adjudication regulations 
governing service connection for PTSD by liberalizing, in certain 
circumstances, the evidentiary standard for establishing the 
required in-service stressor.  Specifically, the final rule 
amends 38 C.F.R. § 3.304(f) by redesignating current paragraphs 
(f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, 
and by adding a new paragraph (f)(3) that reads as follows: 

(f)(3) If a stressor claimed by a veteran is 
related to the veteran's fear of hostile 
military or terrorist activity and a VA 
psychiatrist or psychologist, or a psychiatrist 
or psychologist with whom VA has contracted, 
confirms that the claimed stressor is adequate 
to support a diagnosis of [PTSD] and that the 
veteran's symptoms are related to the claimed 
stressor, in the absence of clear and convincing 
evidence to the contrary, and provided the 
claimed stressor is consistent with the places, 
types, and circumstances of the veteran's 
service, the veteran's lay testimony alone may 
establish the occurrence of the claimed in-
service stressor.  For purposes of this 
paragraph, "fear of hostile military or 
terrorist activity" means that a veteran 
experienced, witnessed, or was confronted with 
an event or circumstance that involved actual or 
threatened death or serious injury, or a threat 
to the physical integrity of the veteran or 
others, such as from an actual or potential 
improvised explosive device; vehicle-imbedded 
explosive device; incoming artillery, rocket, or 
mortar fire; grenade; small arms fire, including 
suspected sniper fire; or attack upon friendly 
military aircraft, and the veteran's response to 
the event or circumstance involved a 
psychological or psycho-physiological state of 
fear, helplessness, or horror.
75 Fed. Reg. 39843 (Jul. 13, 2010).

The Veteran has described several stressors, including the fear 
of enemy attack and death, witnessing and carrying dead bodies, 
nearly drowning, and seeing the body of a service member who had 
just committed suicide.  The U.S. Army and Joint Services Records 
Research Center (JSRRC) has only been able to confirm the suicide 
of one service member in the Veteran's unit around the time he 
described.  

In addition, the file contains a May 2009 private treatment 
record which indicated that the Veteran was a new patient present 
for a Social Security Administration (SSA) examination.  There 
are no SSA records associated with the file and it does not 
appear that such a request has been made.  The United States 
Court of Appeals for Veterans Claims (Court) has held that where 
there has been a determination with regard to SSA benefits, the 
records concerning that decision must be obtained.  Tetro v. 
Gober, 14 Vet. App. 100, 108-09 (2000); Murincsak v. Derwinski, 2 
Vet. App. 363, 372 (1992).  As the SSA's disability determination 
and any related medical records have not yet been associated with 
the claims file, a remand is necessary to obtain these records.  
Cf. Golz v. Shinseki, No. 2009-7039 (Fed. Cir. Jan. 4, 2010) (VA 
is required only to obtain SSA records when they may be relevant 
to the claim).  

Therefore, attempts should be made to acquire any SSA records 
relating to the Veteran's claim for disability.  This must be 
done before the Veteran's claim can be further adjudicated as the 
information requested may include medical records relevant to the 
issue before the Board.

Accordingly, the case is REMANDED for the following action:

1.  The RO or AMC should obtain from SSA the 
records pertinent to the Veteran's claim for 
Social Security disability benefits as well 
as the medical records relied upon concerning 
that claim.  All attempts to obtain such 
records and their outcomes should be 
documented in the claims file.  

2.  The Veteran should be scheduled for a VA 
psychiatric examination.  The examiner should 
review the claims folder and note such review 
in the examination report or in an addendum.

The examiner should provide an opinion as to 
whether the Veteran meets the criteria for a 
diagnosis of PTSD.  If not, the examiner 
should specify which of the criteria are not 
met.  If the Veteran does meet the PTSD 
criteria, the examiner should specify the 
stressors supporting the diagnosis.  

The examiner should also provide an opinion 
as to whether any other currently diagnosed 
psychiatric disability, including depression, 
at least as likely as not (e.g., a 50 percent 
or greater probability) had its onset in 
service or is the result of a disease or 
injury in service.

The examiner should provide a rationale for 
each of the opinions that takes into account 
the Veteran's reports of his history, the 
reported in-service injuries, exposures, or 
events, and his current symptoms.

3.  The agency of original jurisdiction 
should review the examination report to 
ensure that it contains the opinion and 
rationale requested in this remand.

4.  If the benefits sought on appeal remain 
denied, issue a supplemental statement of the 
case, before the claims file is returned to 
the Board, if otherwise in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West 2002 & Supp. 2010).  




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


